Case 2:20-cv-02466-AB Document 1-1 Filed 05/27/20 Page 1 of 9




             EXHIBIT
                           A




                                                     EXHIBIT A
Case 2:20-cv-02466-AB Document 1-1 Filed 05/27/20 Page 2 of 9
Case 2:20-cv-02466-AB Document 1-1 Filed 05/27/20 Page 3 of 9
Case 2:20-cv-02466-AB Document 1-1 Filed 05/27/20 Page 4 of 9
Case 2:20-cv-02466-AB Document 1-1 Filed 05/27/20 Page 5 of 9
Case 2:20-cv-02466-AB Document 1-1 Filed 05/27/20 Page 6 of 9
Case 2:20-cv-02466-AB Document 1-1 Filed 05/27/20 Page 7 of 9
Case 2:20-cv-02466-AB Document 1-1 Filed 05/27/20 Page 8 of 9
Case 2:20-cv-02466-AB Document 1-1 Filed 05/27/20 Page 9 of 9
